Title: From Thomas Jefferson to Gabriel Duvall, 10 May 1803
From: Jefferson, Thomas
To: Duvall, Gabriel


          
             
                        10 May 1803
                     
          
          Th: Jefferson presents his salutations to mr Duval and informs him that in conformity with the report of the Secretary of the Treasury he has directed a commission to be made out for George House to be master of the revenue cutter at New London in Connecticut vice   Hindman, who is superceded
        